Title: To John Adams from William Tudor, Jr., 24 August 1822
From: Tudor, William, Jr.
To: Adams, John


				
					Dear & venerable President,
					Boston Augt. 24th. 1822.
				 
				I write to ask your leave to make use of two passages from your letter to my father of June 1. 1817. I wish to introduce them in notes to corroborate, my remarks. I can mention them with your name, or simply as an extract from a MS. letter. The first relates to Hancock—"At the time of this prosperity, I was one day walking in the Mall with and accidentally met Samuel Adams. In taking a few turns together, we came  in full view of Mr Hancock’s house. Mr Adams pointing to the stone building, said, "This Town have done a wise thing today." What? "They have made that young man’s fortune their own." His prophecy was literally fulfilled for no man’s property was ever more entirely devoted to the publick. The Town had that day chosen Mr Hancock into the legislature of the Province. The quivering anxiety of the public under the fearful looking for, of the vengeance of King Ministry &  Parliament, compelled him to a constant attendance in the House, his mind was soon engrossed by public cares alarms & terrors; his business was left to subalterns, his private affairs neglected, and continued to be so to the end of his life."The other passage relates to Hutchinson—"When I agreed with you in your opinion of Mr Hutchinson’s repentance, I should have added, he had great reason for repentance. Fled in his old age from the detestation of a country where he had been beloved, esteemed & admired and applauded with exaggeration, in short where he had been every thing from his infancy; to a country where he was nothing; pinched by a pension, which though ample in Boston would barely keep a house in London, throwing round his baleful eyes on the exiled companions of his folly, hearing daily of the Slaughter of his countrymen and conflagration of their cities, abhorred by the greatest men and soundest part of the nation, and neglected if not despised by the rest: hardened as had been my heart against him, I assure you I was melted at the accounts I heard of his condition. Lord Townsend told me that he put an end to his own life, though I did not believe this I know he was ridiculed by the courtiers. They laughed at his manners at the Levee, at his perpetual quotation of his brother Foster, searching his pockets for letters to read to the King, and the King turning away from him with his nose up &c. &c."I have got in my work to the year 1774. what remains will I hope be written in a few days, and then I shall devote a few weeks to revising. I am in hope to offer you the homage of a copy of the Life of Otis in October, which will be a great satisfaction to your much obliged, and most / respectfully, 
				  
				W. Tudor
			